Citation Nr: 0518459	
Decision Date: 07/07/05    Archive Date: 07/14/05	

DOCKET NO.  04-08 568	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for coronary artery disease 
to include as secondary to service-connected diabetes 
mellitus, type II.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which the RO denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1960 through February 1963 and March 1965 through March 1968, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Coronary artery disease was not manifested during service 
or within one year of separation from service, and has not 
been established to be causally or etiologically related to 
service or to service-connected diabetes mellitus. 



CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred, 
and is not proximately due to or the result of a service-
connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated January 2003.  This letter, 
provided to the veteran prior to the decision on the merits, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertains to the claim.  

Thereafter, the veteran received the July 2003 rating 
decision and the Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  Additionally, the RO 
afforded the veteran a VA examination in order to answer the 
medical question presented in this case.  The veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in connection with his claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

In this case, the veteran contends that he is entitled to 
service connection for coronary artery disease.  More 
specifically, he claims that his service-connected diabetes 
has caused his coronary artery disease, and that his coronary 
artery disease should be service connected on a secondary 
basis.  The veteran submitted applications for compensation 
in March 1998 and December 2002 for coronary artery disease 
and diabetes.  The veteran's VA Medical Center (VAMC) records 
dated February 1998 through January 2003 show that the 
veteran received treatment for coronary artery disease and 
diabetes.  

The RO granted service connection in April 2003 for the 
veteran's diabetes based on the presumption of service 
incurrence for diabetes mellitus, type II, afforded veteran 
with verified service in the Republic of Vietnam, and a 
current diagnosis of diabetes.  Thereafter, the veteran was 
afforded a VA examination to determine if there was a 
relationship between the coronary artery disease and the 
veteran's service-connected diabetes.

The VA medical examination took place in May 2003, at which 
time the VA examiner performed a physical examination of the 
veteran and reviewed the veteran's claims file.  The examiner 
noted that the veteran had been diagnosed with diabetes in 
1997.  She also noted that he had an acute myocardial 
infarction in 1996, and had a coronary artery bypass grafting 
times four at that time.  The veteran reported to the 
examiner that he had a 30 to 40 year history of smoking 
approximately two packs of cigarettes per day.  The examiner 
assessed the veteran with diabetes and coronary artery 
disease.  She opined that the veteran's coronary artery 
disease was not secondary to the diabetes, as the myocardial 
infarction and coronary artery disease predated the onset of 
the diabetes.  She stated that the coronary artery disease 
was more likely related to the veteran's smoking history.  
Thereafter, a rating decision issued in July 2003 denied 
service connection for coronary artery disease and the 
veteran appealed.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may also be granted for certain 
chronic diseases, such as coronary artery disease, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 101,1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102 (2004).  When the evidence of record is 
considered under the laws and regulations as set forth above, 
the Board is of the opinion that service connection for 
coronary artery disease is not warranted. 

The evidence shows the veteran currently has coronary artery 
disease.  The veteran's service medical records fail to 
demonstrate that the veteran's coronary artery disease 
manifested during service or within one year of separation 
from service, nor does the veteran contend otherwise.  
Rather, the veteran contends that his coronary artery disease 
is a result of his service-connected diabetes.  However, no 
competent evidence in the record supports this contention.  
The veteran's VAMC records do not set forth a nexus between 
his diabetes and coronary artery disease, and the VA examiner 
who examined the veteran in May 2003 found that the veteran's 
coronary artery disease was not secondary to his diabetes but 
more likely a result of the veteran's smoking history.  The 
Board finds the opinion of the VA examiner to be persuasive 
and credible, as well as uncontroverted.  Absent a medical 
nexus opinion linking the veteran's coronary artery disease 
to his service-connected diabetes, the Board cannot find that 
service connection is warranted on a secondary basis.  While 
it is clear that the veteran sincerely believes that his 
coronary artery disease is secondary to his diabetes, he, as 
a layman, does not have the requisite training or experience 
to offer an opinion that requires medical expertise, such as 
the etiology of his disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for coronary artery disease for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).





ORDER

Service connection for coronary artery disease is denied.



                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


